Citation Nr: 0523710	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  04-06 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
additional disability compensation benefits for a dependent 
spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from November 
1965 to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an March 2003 waiver decision of the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA), Boston, Massachusetts, 
Regional Office (RO), that denied the veteran's request for a 
waiver of recovery of an overpayment of additional 
compensation benefits in the amount of $9,806.57.  The case 
is ready for appellate review.  

In May 2005, the veteran appeared at a travel Board hearing 
conducted at the RO by the undersigned Veterans' Law Judge.  
The transcript of that hearing has been associated with the 
claims file, and the case is now ready for appellate review.  

The appeal is REMANDED to the RO and the Committee via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The veteran's overpayment is based upon the receipt of 
additional disability compensation benefits for his spouse 
during a period of time that followed the veteran's divorce 
from his former spouse.  In a March 2003 decision, the 
Committee initially denied the veteran's request for a waiver 
of his compensation overpayment.  In that decision, the 
Committee first noted that the veteran was free of fraud, 
misrepresentation, or bad faith in the creation of the debt, 
and then vaguely indicated that it had also examined all the 
elements of equity and good conscience, but found that the 
veteran was at fault in the creation of the debt.  

In the February 2004 statement of the case that was issued in 
response to the veteran's notice of disagreement, however, 
the Committee appeared confused as to long-standing revisions 
in the law of waiver of VA overpayments.  The ostensible 
confusion lies in the Committee's finding in the statement of 
the case that the veteran was "materially at fault" in the 
creation of the indebtedness.  The committee erroneously 
indicated that such a finding rendered the question regarding 
the veteran's financial status moot.  

In 1991, VA promulgated Public Law 101-237, revising 38 
U.S.C. § 3102(b) and (c) (now 38 U.S.C.A. § 5302(b) and (c) 
(West 2002).  Under Public Law 101-237, "material fault" and 
"lack of good faith" were eliminated as statutory bars to the 
granting of a waiver and replaced with the elements of 
"fraud, misrepresentation, and bad faith." 

The law as it currently exists precludes a waiver of recovery 
of an overpayment or a waiver of collection of any 
indebtedness where any of the following elements is found to 
exist:  (1) Fraud, (2) misrepresentation, or (3) bad faith.  
38 U.S.C.A. § 5302(c).  Upon this finding, any contentions or 
evidence relating to equity and good conscience necessitating 
a waiver, such as a veteran's financial status as it relates 
to undue hardship, becomes "moot."  In other words, a 
determination as to whether a veteran should be accorded a 
waiver requires a two-step analysis.  Initially, it must be 
determined whether a waiver is automatically precluded based 
upon an indication of "fraud, misrepresentation or bad faith" 
in the creation of the indebtedness; and then, only if the 
veteran is found to be free from those acts, should 
consideration be given to whether the veteran should be 
accorded a waiver based upon the principles of "equity and 
good conscience."  

The question of the veteran's "material fault" is no longer 
for consideration as a threshold determination, although the 
question of the balancing of faults between the veteran and 
the VA is one of the elements for consideration in a decision 
based upon the principles of equity and good conscience.  
Significantly, whether collection of the overpayment would 
impose an undue hardship upon the veteran is another.  In any 
event, the mischaracterization of the state of the law in the 
February 2004 statement of the case must be corrected in 
order for the veteran to be fully apprised of the type of 
evidence that would be needed in order for him to succeed in 
his request for a waiver.  

Secondly, when the veteran's request for a waiver was first 
considered in March 2003, the overpayment in question was 
noted to have been $9,806.57.  That amount was apparently 
based upon the additional disability compensation payments 
that the veteran had received for his former spouse between 
October 1, 1994 and December 1, 2001.  Subsequent to that 
decision, the Committee received a copy of the veteran's 
divorce decree that disclosed that the veteran and his former 
spouse had been divorced effective January 27, 1997.  The 
overpayment was reduced in the amount of $1,921.00, based 
upon the veteran having been retroactively credited for 
having been properly entitled to receive additional 
disability compensation for his spouse between October 1, 
1994 and January 27, 1997.  Although the February 2004 
statement of the case noted this adjustment in its decision, 
the adjustment has not been processed in the framing of the 
issue under appeal.  

Thirdly, one of the veteran's contentions is that the 
recovery of the overpayment would impose an undue hardship 
upon him.  The only financial information of record is 
contained in an undated and unsigned financial status report 
that was submitted by the veteran in November 2002, along 
with his request for waiver.  Consequently, an accurate 
portrayal of the veteran's current financial status would be 
critical to the proper analysis of this claim.  

Finally, at his May 2005 hearing before the Board, the 
veteran referenced and discussed certain letters that he had 
allegedly sent to VA in 1997 in order to advise them of his 
divorce from his spouse.  Those letters were not contained in 
the claims file and were not presented to the Board at the 
hearing.  In any event, it would be helpful to the 
disposition of the waiver request to obtain those copies and 
associate them with the claims file. 

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The AMC, with assistance from the RO 
and the Committee, should prepare a 
written audit explaining how the 
compensation overpayment was calculated.  
The audit should clearly indicate amounts 
paid to the veteran and dates of the 
payments, as well as the amounts which 
should have been paid to him.  The 
accounting should be provided to the 
veteran and a copy should be associated 
with the claims file.

3.  The AMC, with assistance from the RO 
and the Committee, should contact the 
veteran and ask that he provide copies of 
any letters that he had sent to VA in 
1997 pertaining to his divorce from his 
former spouse.  Any copies of letters 
obtained should be associated with the 
claims file.  

4.  The AMC should provide the appellant 
with another financial status report form 
(VA Form 4-5655) and be asked to complete 
it and return it to the Committee.  The 
information submitted should be 
associated with the claims file.  

5.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC, through the 
Committee should readjudicate the issue 
of entitlement to a waiver of recovery of 
the compensation overpayment.  If the 
Committee determines that the veteran is 
not so entitled, he should be provided 
with a supplemental statement of the case 
specifically addressing the laws and 
regulations concerning the "equity and 
good conscience" standards used in 
determination of whether a waiver should 
or shouldn't be granted.  If the benefit 
sought continues to be denied, the 
appellant should be provided with a 
supplemental statement of the case.  That 
supplemental statement of the case should 
specifically address those of the six 
elements found in 38 C.F.R. § 1.965 which 
the Committee considers to be pertinent 
to the determination of whether the 
appellant should be accorded a waiver of 
his overpayment indebtedness under the 
standards of "equity and good 
conscience."  In particular, the fault of 
the appellant and the possibility of 
unjust enrichment and/or undue hardship 
should be addressed.  The RO should also 
identify any other elements that should 
be applied to the facts and circumstances 
of this case indicating a need for 
reasonableness and moderation in the 
exercise of the Government's rights, such 
as any mitigating circumstances 
surrounding the appellant's overpayment.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case  should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.




	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




